        Case 1:16-cv-05263-AKH Document 381 Filed 04/22/19 Page 1 of 1



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


FRONTPOINT ASIAN EVENT DRIVEN FUND,
LTD., et al.,

                             Plaintiffs,                    Case No. 1: 16-cv-05263-AKH

              v.                                               NOTICE OF CHANGE
                                                                  OF ADDRESS
CITIBANK, N.A., et al.,

                             Defendants.



       PLEASE TAKE NOTICE that, effective as of April 29, 2019, Hogan Lovells US LLP,

will have moved their offices and demand that a copy of all papers in this action from that date

forward be served upon them at:

                                    Hogan Lovells US LLP
                                     390 Madison Avenue
                                    New York, NY 10017

       PLEASE TAKE FURTHER NOTICE that all of the email addresses, telephone numbers,

and facsimile numbers affiliated with the New York office of Hogan Lovells US LLP will

remain the same.

Dated: April 22, 2019
                                                     /s/ Marc J. Gottridge
                                                       Marc J. Gottridge
                                                       Lisa J. Fried
                                                       Benjamin A. Fleming
                                                   875 Third Avenue
                                                   New York, NY 10022
                                                   (212) 918-3000
                                                   marc.gottridge@hoganlovells.com
                                                   lisa.fried@hoganlovells.com
                                                   benjamin.fleming@hoganlovells.com

                                                   Attorneys for Standard Chartered Bank and
                                                   Standard Chartered plc.
